In re: Jacque Pelloat, Jr., et al. applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of St. Tammany. 175 So.2d 656.
Writ not considered. Since the Court of Appeal, after granting a writ of certiorari, disposed of the questions presented following a hearing on a rule nisi, its judgment thereon was a final adjudication. In view of this, applicants’ exclusive remedy for review by this Court was by certiorari under Section 11 of Art. VII of the Constitution. (See also Art. 2167 C.C.P.) However, we cannot consider an application under the Constitutional provision unless the aggrieved party has heretofore applied for a rehearing in the Court of Appeal and such application has been denied by that Court. These procedural prerequisites have not *123been taken in this matter. The provisions of Rule IX, Section 4 of the Uniform Rules ■of the Courts of Appeal, cited by applicants are not applicable to the situation presented here.